Deny Writ and Opinion Filed August 28, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01101-CV

          IN RE CARLISLE COATINGS & WATERPROOFING, INC., Relator

                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-02576-2014

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Evans
                                  Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus requesting that the Court direct the trial

court to vacate its August 12, 2014 order denying relator’s motion to quash its deposition and

ordering relator to produce a designated corporate representative for deposition within 21 days of

the date of the trial court’s order. The facts and issues are well-known to the parties, so we do

not recount them here.

       Although relator has provided an appendix in support of its petition for writ of

mandamus, the appendix does not comply with rule 52.3(k) of the Texas Rules of Appellate

Procedure. Rule 52.3(k) requires that the appendix contain “a certified or sworn copy of any

order complained of, or any other document showing the matter complained of.” TEX. R. APP.

P. 52.3(k). The documents attached to relator's petition are not sworn or certified copies as

required by rule 52.3(k). Because relator has failed to authenticate the mandamus record as
required by the rules of appellate procedure, it has failed to establish her right to relief. TEX. R.

APP. P. 52.8. Accordingly, we deny the petition.




141101F.P05                                           /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE




                                                –2–